ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_04_FR.txt. 186

OPINION DISSIDENTE DE M. DE VISSCHER

J'ai le regret de ne pouvoir me rallier à la deuxième partie de
la réponse que la Cour a faite à la question sous litt. 6). J’admets
que les dispositions du chapitre XII de la Charte n’imposent pas
à l'Union sud-africaine l'obligation juridique de conclure un Accord
de Tutelle, en ce sens qu’elle est libre d'accepter ou de refuser les
termes particuliers d’un projet d'accord. Par contre, j'estime que
ces dispositions imposent à l’Union l'obligation de se prêter à des
négociations en vue de la conclusion d’un accord. A cet égard, la
réponse de la Cour reste en deçà de l’idée que je me forme des obliga-
tions qui découlent de la Charte pour la Puissance mandataire. Je
fonde cette opinion sur une interprétation des textes qui n’est pas
celle adoptée par l'avis.

Comme le constate l'avis, «la Charte n'a prévu et réglé qu’un
seul régime, le régime international de tutelle. Elle n’a prévu ni
réglé à côté de lui un régime de mandat.» D’autre part, les articles
du chapitre XII relatifs à l'institution même d’un régime inter-
nationai de tutelle sont nettement impératifs : article 75 : « L’orga-
nisation des Nations Unies établira, sous son autorité, un régime

international de tutelle....»; « The United Nations shall establish
under its authority an international trusteeship system.... »;
article 77: « Le régime de tutelle s’appliquera.... » ; « The trustee-

ship system shall apply.... ».

C'est seulement à titre purement transitoire que le maintien du
régime des mandats est envisagé à l'article 80 de la Charte. Déjà
les termes du paragraphe premier dudit article: « et jusqu’à ce
que ces accords aient été conclus » excluent la possibilité d’une
coexistence prolongée des deux régimes. Quant à l’article 80,
paragraphe 2, il revêt, dans ce même ordre d'idées, une portée
juridique nettement définie. I] dispose que le paragraphe précédent,
celui qui maintient le sfatu quo jusqu’à ce que des accords de tutelle
aient été conclus (clause dite conservatoire ou de sauvegarde}, « ne
doit pas être interprété comme motivant un retard ou un ajourne-
ment de la négociation et de la conclusion d'accords destinés à
placer sous le régime de tutelle des territoires sous mandat ou
d’autres territoires ainsi qu’il est prévu à l’article 77 ».

J'estime que l'avis n’a pas fait à ces dispositions la place qui
leur revient dans l'économie générale des textes du chapitre XII
et qu’ainsi il n’en a pas déduit toutes les conséquences que ces
dispositions comportent. Il en réduit la signification au point de n’y
voir que l’idée «qu’on s'attendait à ce qui les Puissances manda-

62
187 OPINION DISSIDENTE DE M. DE VISSCHER

taires suivent la voie normale tracée par la Charte, c’est-à-dire :
conclure des accords de tutelle ».

C'est une règle d'interprétation reconnue que les clauses d’un
traité doivent non seulement être envisagées dans leur ensemble,
mais encore s’interpréter de façon à éviter, autant que possible,
de priver aucune d’elles de son effet utile au bénéfice des autres.
Cette règle trouve particulièrement son application dans l’inter-
prétation d’un traité de caractère constitutionnel, tel que la Charte
des Nations Unies, surtout lorsque, comme c’est ici le cas, ses
dispositions sont constitutives d’un régime international bien
défini et peuvent, à ce titre, être présumées comme étant complé-
mentaires les unes des autres.

Il m'est difficile de concevoir que, par une disposition expresse
et singulièrement pressante, les auteurs de la Charte aient pris
le soin d’avertir les Puissances mandataires que la négociation et
la conclusion des accords de tutelle ne pourraient, en raison du
statu quo provisoire garanti par l’article 80, paragraphe premier,
«motiver un retard ou un ajournement » si la portée de cette
disposition se réduisait à l'expression d’une expectative ou tout
au plus d’un vœu ou d’un conseil. Les termes de l’article 80, para-
graphe 2, ne se prêtent pas à cette interprétation.

La tournure négative de la phrase n’est pas un argument en
faveur de l'absence d’obligation : avertir les Puissances manda-
taires que le statu quo prévu au paragraphe précédent ne leur
fournit aucun motif valable pour retarder ou ajourner des accords
qui, comme il sera indiqué plus loin, sont la condition même de
la mise à effet du régime de tutelle, c'est très clairement, selon
moi, leur enjoindre de se prêter, au plus tôt, à des négociations
en vue de la conclusion de tels accords. Ce que l’article 80, para-
graphe 2, a entendu exclure, c’est qu’une Puissance mandataire,
invoquant d’une part la disparition de la Société des Nations,
refuse d’autre part de reconnaître les Nations Unies et d'envisager
de se soumettre à l’unique régime prévu par la Charte, le régime
de tutelle. Ce que cette même disposition a voulu imposer, c’est
que la Puissance mandataire prenne les mesures voulues pour
négocier un accord de tutelle.

Si, comme il a été dit plus haut, il faut s’appliquer à concilier
les textes au lieu de les opposer l’un à l’autre, et s’efforcer de
faire à chacun sa juste part en lui conservant son effet utile dans
l'ensemble du système, on se. trouve conduit aux conclusions
suivantes.

Les rédactions des articles 75, 77 et 79 sont permissives, en
ce sens que la mise sous tutelle est subordonnée à la conclusion
d'accords ultérieurs, et que la Puissance mandataire est libre
d'accepter ou de refuser les termes du projet d'accord. Telle est

63
188 OPINION DISSIDENTE DE M. DE VISSCHER

la part à faire à l'aspect dit « facultatif » de la mise sous tutelle.
On ne peut toutefois concilier ces dispositions permissives avec
l'article 80, paragraphe 2, et avec la volonté certaine des rédac-
teurs de la Charte de substituer le régime de tutelle au régime
des mandats que si l'on admet que, libre de se refuser à souscrire
aux termes particuliers d’un projet d'accord, la Puissance manda-
taire a contracté l'obligation juridique de se prêter à l'ouverture
de négociations et de poursuivre celles-ci de bonne foi en vue
de la conclusion d’un accord.

Qu’une obligation ainsi comprise puisse former l’objet valable
et utile d’un engagement international, c’est ce.que la Cour
permanente de Justice internationale a clairement admis dans
le passage suivant de son avis consultatif du 15 octobre 1931:
«En réalité, il est permis de considérer que l’engagement des
deux Gouvernements, conformément à la résolution du Conseil,
n'est pas seulement d'entamer des négociations, mais encore de les
poursuivre autant que possible, en vue d’arriver à des accords. »
La Cour ajoutait toutefois: «mais l'engagement de négocier
n'implique pas celui de s’entendre....»1. Il est raisonnable de
penser que l’article 80, paragraphe 2, qui, outre «Ja négociation »,
mentionne «la conclusion », n’a pas d’autre signification : l’obli-
gation de se prêter à négocier en vue de conclure.

On ne peut d’ailleurs perdre de vue la valeur psychologique
de l'ouverture de négociations. Alors surtout que la négociation
n’d, en définitive, pour objet, comme c’est le cas ici, que la mise
en application concrète de principes qui forment un régime inter-
national préétabli, cette ouverture est souvent un pas décisif
dans la voie de la conclusion d’un accord.

Le terme « volontairement », qui ne figure à l'article 77 qu’à
propos des territoires de la seule catégorie c), a suscité des diffi-
cultés d'interprétation. Il me paraît impossible que cette spéci-
fication, qui s'oppose si nettement à l'absence de toute mention
semblable pour les territoires des catégories a) et b), ait été faite
sans intention précise et qu'elle ne corresponde pas, dans l’économie
générale du système, à un intérêt bien défini.

Le terme «volontairement » a ici la signification de « spontané-
ment » ; il caractérise l’acte unilatéral de volonté par lequel un État,
libre de toute obligation, décide, de sa propre initiative, de placer
un territoire sous régime de tutelle par la voie indiquée au cha-
pitre XII, celle de la conclusion d'un accord ultérieur. Ce serait
détourner le terme « volontairement » de son sens naturel et le
dépouiller de sa signification dans le contexte que d’y voir l’équi-
valent de par accord, et d’en faire ainsi un synonyme des termes

1 Publications de la Cour permanente de Justice internationale, Série A/B,
fasc. n° 42, p. 116.

64
189 OPINION DISSIDENTE DE M. DE VISSCHER

«en vertu d'accords de tutelle » qui figurent au début de l’article 77,
ou des termes «un accord ultérieur » dans le paragraphe 2 du
même article. L'accord de tutelle est une condition commune aux
trois catégories de territoires énumérées à l’article 77 pour la mise
sous tutelle. Au contraire, la décision volontaire, c’est-à-dire spon-
tanée, d’un État de placer sous tutelle un territoire de la catégorie c)

est une condition propre à cette dernière catégorie. La décision
précède l'accord ; elle ne se confond aucunement avec lui.

Le terme « volontairement », qui retrouve ainsi dans le contexte
sa valeur propre et son effet utile, démontre que c’est seulement à
l'égard des territoires de la catégorie c) que la conclusion d’un
accord de tutelle a été envisagée par la Charte comme étant affran-
chie de toute obligation préexistante même dans l’ordre de la négo-
ciation. La différence des rédactions s'explique parfaitement si
l’on prend en considération les différences qu’offraient, du point
de vue de leur intérêt international et au moment de la rédaction
de la Charte, les territoires énumérés à l’article 77: ceux de la
catégorie a), déjà soumis à un régime international et, au surplus,
parfaitement connus et définis ; ceux de la catégorie b), détachés
d’Etats ennemis par la victoire commune des Puissances alliées.
A des titres divers, les uns et les autres offraient un intérêt inter-
national qui, de prime abord, les désignait comme devant néces-
sairement faire l’objet d’un règlement international. La position
des territoires de la catégorie c) était à cet égard profondément
différente ; liberté complète fut laissée à la décision des Etats
responsables de leur administration pour les placer « volontaire-
ment » sous un régime de tutelle et, par conséquent, pour consentir
ou se refuser à des négociations ayant cet objet.

La Charte a donné naissance à un régime international qui
n'aurait jamais eu qu'une existence purement théorique si les
Puissances mandataires ne s'étaient reconnu aucune obligation de
négocier les accords opérant conversion de leur mandat en tutelle.
C’est d’ailleurs un fait qu’en dehors de cas d’accession à l’indépen-
dance et de celui de la Palestine, toutes les Puissances mandataires
autres que l’Union sud-africaine ont consenti à cette conversion.
L'obligation de se prêter à une négociation en vue de la conclusion
d’un accord représentait le minimum de coopération internationale
sans lequel tout le régime prévu et réglé par la Charte se serait
écroulé. Il faut se souvenir, dans ce même ordre d’idées, que l’inter-
prétation d’un grand acte constitutionnel international comme
la Charte des Nations Unies ne saurait s’inspirer des conceptions
individualistes qui prévalent généralement dans l'interprétation
des traités ordinaires. Il ressort de l’article 76 de la Charte que
«les fins essentielles du régime de tutelle» sont conformes « aux
buts des Nations Unies, énoncés à l’article premier de la présente
Charte ». En reconnaissant son obligation de se prêter à la négocia-

65
igo OPINION DISSIDENTE DE M. DE VISSCHER

tion d’un projet d’accord de tutelle, sans aliéner pour autant sa
liberté d’en accepter ou d’en refuser les termes, une Puissance
mandataire se conforme, dans un domaine particulièrement impor-
tant, aux fins les plus hautes de l'Organisation des Nations Unies.

(Signé) CH. DE VISSCHER.

66
